                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

KECIA E. PORTERFIELD                                                         PLAINTIFF

v.                         CASE NO. 4:18-CV-00878-BSM

SOCIAL SECURITY ADMINISTRATION                                             DEFENDANT


                                        ORDER

       After reviewing the entire record de novo, including Kecia Porterfield’s objections,

United States Magistrate Judge Joe J. Volpe’s recommended disposition [Doc. No. 18] is

adopted. The Commissioner’s decision is therefore affirmed and the complaint [Doc. No.

3] is dismissed with prejudice.

       IT IS SO ORDERED this 29th day of January, 2020.



                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
